DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 15 and 24 are objected to because of the following informalities:  
In claim 15, line 3, “the injection process” should be “an injection process”
In claim 15, line 9, “the injection” should be “injection”
In claim 15, line 15, “light-transmitting device” should be “the light-transmitting device”
In claim 24, line 15, “light-transmitting device” should be “the light-transmitting device”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 18-19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ganzitti (US 2018/01250473) in view of Chong et al (US 2003/0193015).
Regarding claim 15, Ganzitti discloses:
An injection device (100; Fig. 1), comprising: a pen-type sleeve (102) to accommodate a cartridge holder (104); a mechanical injection system (¶0021 – “a mechanical drive mechanism of the device”), in the pen-type sleeve (102), which has a dosing sleeve (110) by which a dosage quantity to be injected is predefinable (¶0023 – “desired set dose could be determined by viewing the number visible in dose display 110”) and which is configured to execute a rotatory motion during the injection process (¶0047 – during injection, the internal screw element moves the display 110 back down to its initial state by rotation); a selector device (114) connected to the dosing sleeve (110) for setting the dosage quantity to be injected (¶0023); an injection button (118) connected to the selector device (114) for applying an injection force (¶0024); and an optical sensor device (355; Fig. 8) to detect the rotatory motion of the dosing sleeve (110) during the injection of the dosage quantity (¶0041 – the sensor 355 senses movement of actuator 130 which is correlated with movement of the dose display 110), which has a signal-processing device (350) for ascertaining and storing the injected dosage quantity based on the detected rotatory motion of the dosing sleeve (¶0025 – “Electronics module 350 may interface with device components, such as using magnetic or optical or audible sensing or the like, to determine a dose being injected”); wherein the injection button (118) has a switch device of the optical sensor device (355) by which the optical sensor device (355) is activatable during the application of the injection force (¶0044 – “rotation required of actuator member 135 and therefore actuator member 130 relative to screw element 210 and electronics module 350 to activate the switch 355 is a function of the operational spacing of sensor 355 and flange 158”). 
Ganzitti discloses all of the elements of the claim but is silent regarding “a light-transmitting device, a light-receiving device, and a light-encoding device, which are positioned so that light emitted by light-transmitting device impinges upon the light-encoding device before it impinges upon the light-receiving device, and wherein the light-encoding device has an annular development and includes reflective regions and non-reflective regions.” However, Chong teaches an optical detector (Figs. 2A-2D), thus being in the same field of endeavor, comprising a light transmitting device (208), a light receiving device (209), and a light encoding device (201) which are positioned around a rotational element (202) to detect motion of the rotational element (202) such that light emitted by the light transmitting device (208) impinges on the light encoding device (201) before it impinges on the light receiving device (209) as demonstrated in the exemplary embodiment of Fig. 1. In addition, Chong teaches the light encoding device having reflective regions (light absorbing regions between slots 204) and non-reflective regions (204) to determine movement of the rotational element (202) (¶0004). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Ganzitti to incorporate all of the elements of the optical detector of Chong because such a modification would be the result of a simple substitution of one known element (the generic optical detector of Ganzitti) for another known element (the specific optical detector of Chong) to obtain predictable results (detect the rotational movement of an element). 
Regarding claim 18, Ganzitti in view of Chong discloses the injection device of claim 15, wherein the light-transmitting device, the light-receiving device, and the signal-processing device taught by Chong in the rejection of claim 15 are integrated into one element, equivalent to the selector device of Ganzitti, as demonstrated by the singular element 201 of Chong.
Regarding claim 19, Ganzitti in view of Chong discloses the injection device of claim 18, wherein the injection button of Ganzitti is fully capable of being removed from the selector device of Ganzitti.
Regarding claim 22, Ganzitti in view of Chong discloses: 
The injection device of claim 15, wherein the optical sensor device (355) has an internal memory (¶0025 – “Electronics module 350 may control a display, such as a light display visible on the side of the button at 119 that indicates device condition, or a not shown electronic display, such as on the end of the device and visible through surface 116, which shows injection data, such as time or amount of a dose” – the electronics module, which comprises sensor 355, includes memory to save a dose’s amount and time).
Regarding claim 23, Ganzitti in view of Chong discloses: 
The injection device of claim 15, wherein the optical sensor device (355) has a wireless or wired transmission device for transmitting the ascertained injected dosage quantity to an external memory device (¶0025 – “Electronics module 350 may control wireless communications with a smart system such as a phone or computer or cloud database, which uses and/or shows the device injection data”).
Regarding claim 24, Ganzitti discloses:
A method for providing injection-measuring (¶0002), the method comprising: providing an injection device (100; Fig. 1) having a pen-type tube (102) for accommodating a cartridge holder (104); a mechanical injection system (¶0021 – “a mechanical drive mechanism of the device”) provided in the pen-type tube (102), which has a dosing sleeve (110) by which a dosage quantity to be injected is predefinable (¶0023 – “desired set dose could be determined by viewing the number visible in dose display 110”) and which is configured to execute a rotatory motion during the injection process (¶0047 – during injection, the internal screw element moves the display 110 back down to its initial state by rotation); a selector device (114), connected to the dosing sleeve (110), for adjusting the dosage quantity to be injected (¶0023); and an injection button (118), connected to the selector device (114), for applying an injection force (¶0024); detecting the rotatory motion of the dosing sleeve (110) during the injection of the dosage quantity with an optical sensor device (355; Fig. 8) (¶0041 – the sensor 355 senses movement of actuator 130 which is correlated with movement of the dose display 110); and ascertaining and storing the injected dosage quantity based on the detected rotatory motion of the dosing sleeve (110) with a signal-processing device (350) of the optical sensor device (355), wherein the injection button (118) has a switch device of the optical sensor device (355) by which the optical sensor device is activated when applying the injection forc e(¶0044 – “rotation required of actuator member 135 and therefore actuator member 130 relative to screw element 210 and electronics module 350 to activate the switch 355 is a function of the operational spacing of sensor 355 and flange 158”).
Ganzitti discloses all of the elements of the claim but is silent regarding “a light-transmitting device, a light-receiving device, and a light-encoding device, which are positioned so that light emitted by light-transmitting device impinges upon the light-encoding device before it impinges upon the light-receiving device, and wherein the light-encoding device has an annular development and includes reflective regions and non-reflective regions.” However, Chong teaches an optical detector (Figs. 2A-2D), thus being in the same field of endeavor, comprising a light transmitting device (208), a light receiving device (209), and a light encoding device (201) which are positioned around a rotational element (202) to detect motion of the rotational element (202) such that light emitted by the light transmitting device (208) impinges on the light encoding device (201) before it impinges on the light receiving device (209) as demonstrated in the exemplary embodiment of Fig. 1. In addition, Chong teaches the light encoding device having reflective regions (light absorbing regions between slots 204) and non-reflective regions (204) to determine movement of the rotational element (202) (¶0004). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Ganzitti to incorporate all of the elements of the optical detector of Chong because such a modification would be the result of a simple substitution of one known element (the generic optical detector of Ganzitti) for another known element (the specific optical detector of Chong) to obtain predictable results (detect the rotational movement of an element).
Regarding claim 25, Ganzitti in view of Chong discloses: 
The method of claim 24, wherein the optical sensor device (355) has an internal memory (¶0025 – “Electronics module 350 may control a display, such as a light display visible on the side of the button at 119 that indicates device condition, or a not shown electronic display, such as on the end of the device and visible through surface 116, which shows injection data, such as time or amount of a dose” – the electronics module, which comprises sensor 355, includes memory to save a dose’s amount and time) and the dosage quantity is stored in the internal memory (¶0025).
Regarding claim 26, Ganzitti in view of Chong discloses: 
The method of claim 24, wherein the optical sensor device (355) has a wireless or wired transmission device for transmitting the ascertained injected dosage quantity to an external memory device (¶0025 – “Electronics module 350 may control wireless communications with a smart system such as a phone or computer or cloud database, which uses and/or shows the device injection data”) and the dosage quantity is transmitted to the external memory device (¶0025).
Allowable Subject Matter
Claims 16, 17, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783